Exhibit 10.3

 

ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, OH 44146

 

July 22, 2018

Mr. Chris A. Raanes

President and Chief Executive Officer

ViewRay, Inc.

c/o ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, OH 44146

 

Dear Chris:

This letter agreement (the “Agreement”) sets forth our mutual agreement
concerning the termination of your employment as an executive officer and
employee of ViewRay, Inc., a Delaware corporation (the “Company”), and
resignation from the Board of Directors of the Company.  The Agreement
supersedes the terms provided for in the employment agreement entered into by
you and the Company on January 18, 2013 (the “Employment Agreement”).

1.Termination.  Your employment with the Company and its subsidiaries and
affiliates will terminate in all capacities as of July 22, 2018 (the “Effective
Date”); provided, however, that you hereby resign, effective as of the date of
this Agreement, from your positions as President and Chief Executive Officer and
as a director of the Company and from all other officer positions, directorships
and positions that you currently hold with the Company or any of its
subsidiaries or affiliates.

2.Payments Upon Termination.  On the Effective Date, the Company will pay to
you: (i) any Base Salary (as defined in the Employment Agreement) as well as
accrued vacation pay, expense reimbursements, earned compensation and vested
benefits under any Company Plan, and any and all other similar amounts, accrued
but unpaid as of the Effective Date, and (ii) the awarded but unpaid portion, if
any, of the Performance Bonuses (as defined in the Employment Agreement) for any
year prior to 2018.

3.Consulting Engagement.  Subject to your compliance with your obligations under
this Agreement and in consideration of the covenants set forth herein and the
waiver and release set forth below and the reaffirmation of such release at the
conclusion of the Consulting Period (as defined below) by signing Schedule B,
you will be engaged as a consultant to the Company for a period  beginning on
the Effective Date and ending on the first anniversary of the Effective Date,
unless earlier terminated by you or the Company upon 30 days

1

--------------------------------------------------------------------------------

written notice (the “Consulting Period”).  Your services hereunder during the
Consulting Period shall consist of such consulting and advisory services, and
shall be provided at such times, as may be requested from time to time by the
Company; provided, however, that such services shall not be required for more
than an average of twenty (20) hours per month (for an expected total of 240
hours) with any fewer or additional hours in a given month subject to the mutual
agreement of the parties.  During the Consulting Period, you will not be treated
as an employee of the Company or any of its subsidiaries or affiliates at any
time after the Effective Date including, without limitation, during the
Consulting Period, for any purposes, including, without limitation, for purposes
of any past, present or future employee benefit plan, program or arrangement of
the Company or any of its subsidiaries or affiliates, except as provided for
under the ViewRay, Inc. 2015 Equity Incentive Award Plan (the “Equity Plan”) as
set forth in Section 4(d).  Your services hereunder during the Consulting
Period, if any, will be performed in the capacity of an “independent
contractor.”  In your role as a consultant, the Company will not share with you
any material, non-public confidential information.

4.Payments and Benefits.  Subject to your compliance with your obligations under
this Agreement and in consideration of the covenants set forth herein and the
waiver and release set forth below, and provided that you do not revoke this
Agreement in accordance with Section 15(i), the Company will provide you with
the following payments and benefits:

(a)Payment.  The Company will pay you an amount equal to twelve months of your
current base salary, or $475,000 (the “Salary Payments”), to be paid in equal
installments in accordance with the Company’s usual payroll practices during the
Consulting Period.  In the event this Agreement is terminated by either party
the Company shall continue to make the Salary Payments through the one-year
anniversary of the Effective Date.

(b)2018 Performance Bonus.  The Company will pay you an amount equal to $155,944
(the “Bonus Payments”), which represents the amount of the performance bonus you
would have received for the 2018 Fiscal Year, prorated for the number of days
you served as Chief Executive Officer.  This amount has been determined using
(i) actual performance for the first and second quarters of 2018 for the portion
of the annual bonus based on the achievement of financial metrics, and (ii)
targeted performance for the third and fourth quarters of 2018 through the
Effective Date for the portion of the annual bonus based on the achievement of
financial metrics.  Your prorated 2018 Performance Bonus will be paid in equal
installments in accordance with the Company’s usual payroll practices during the
Consulting Period.  In the event this Agreement is terminated by either party
the Company shall continue to make the Bonus Payments through the one-year
anniversary of the Effective Date.

(c)Continuation of Medical Benefits.   Provided that you timely and properly
apply for continued medical insurance coverage pursuant to

2

--------------------------------------------------------------------------------

the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company will, for twelve (12) months following the Effective Date, reimburse you
for the cost of the insurance premiums for such coverage.

(d)Company Stock Options and Restricted Stock Units.  As of the date hereof, you
hold (i) exercisable options (the “Exercisable Options”) to purchase 2,053,009
shares of the Company’s common stock (“Common Stock”), as evidenced by the Stock
Option Grant Notices described on Schedule A hereto, and (ii) unexercisable
options (the “Unexercisable Options”) to purchase 876,671 shares of Common
Stock, as evidenced by the Stock Option Grant Notices described on Schedule A
hereto (together, the “Options”). For purposes of the Options, your termination
will not be considered a Termination of Service as defined in the Equity Plan,
and the Options will not expire under the terms of your Stock Option Grant
Notices.  Your work providing services as a consultant will be considered
continuing service for the Company, and your Options will continue to vest in
accordance with the vesting schedule provided in the Stock Option Grant Notices
during the Consulting Period.  In the event the Company terminates this
Agreement without Cause or if you die or become disabled prior to the one-year
anniversary of the Effective Date, any unvested Options you hold that would have
vested during a period equal to 24 months from the Effective Date shall vest and
become exercisable immediately on the final day of the Consulting Period.  For
the avoidance of doubt, the final day of the Consulting Period will represent a
Termination of Service pursuant to the Equity Plan.  In addition, if you
terminate the Agreement prior to the one-year anniversary of the Effective Date,
you will (i) receive vesting credit for the period prior to the termination of
the Agreement and (ii) any unvested Options you hold that would have vested
during the twelve (12) months following the termination of the Agreement shall
vest and become exercisable on the termination date.  The post-termination
exercise period of your Options will be extended to the longer of (i) one (1)
year from the Effective Date or (ii) six (6) months from the final date of the
Consulting Period.  The terms provided by the Equity Plan and the Stock Option
Grant Notices shall continue to apply during the Consulting Period.  

5.Reimbursement Expenses.  During the Consulting Period, the Company will
promptly reimburse you for pre-approved business expenses incurred in connection
with travel at the Company’s request (which shall be in accordance with the
Company’s policies) and any other business expenses which are authorized or
approved by the Company in advance.

6.No Other Compensation or Benefits for Which You May Have Been Eligible.  The
compensation provided for in Sections 2 and 4 replaces any compensation under
Section 6 of the Employment Agreement.  By entering into this Agreement, you
agree that you will not be entitled to any additional compensation in connection
with your termination as set forth in the Employment Agreement.  Further, except
as otherwise specifically provided herein or as required by Section 4980B(f) of
the Internal Revenue Code (the “Code”) (relating to COBRA coverage) or other
applicable law, you will not be entitled to any

3

--------------------------------------------------------------------------------

compensation or benefits or to participate in any past, present or future
employee benefit programs or arrangements of the Company or any of its
subsidiaries or affiliates on or after the Effective Date.

7.Cooperation.  From and after the date hereof, you will (i) cooperate in all
reasonable respects (after taking into account any employment obligations or
business endeavors you may have and such obligation to cooperate shall not
require you to provide any such cooperation to the extent it would unreasonably
interfere with such employment or business endeavors) with the Company and its
subsidiaries and affiliates and its directors, officers, attorneys and experts
in connection with the conduct of any action, proceeding, investigation or
litigation involving the Company or any of its subsidiaries or affiliates,
including any such action, proceeding, investigation or litigation in which you
are called to testify and (ii) promptly respond to all reasonable requests by
the Company and its subsidiaries and affiliates relating to information
concerning actual or prospective customers of the Company or any subsidiary or
affiliate which may be in your possession.  The Company will reimburse you for
any reasonable out-of-pocket expenses incurred by you in connection with any
such cooperation by you, provided that such expenses have been approved in
writing in advance by the Chief Executive Officer or the Board of Directors of
the Company.  To the extent that such expenses are reasonably estimated by you
to be other than de minimis, the Company shall, subject to the approval set
forth in the preceding sentence, advance you the amount of expenses that you
reasonably believe you will incur in connection with such cooperation for the
ensuing 15 day period upon your agreement to properly account to the Company for
actual expenses and to pay back the Company any amount of such advancements that
are not actually used to pay such estimated expenses.

8.Return of Property.  You represent that you have surrendered or will surrender
within 10 days after the Effective Date to the Company all property of the
Company and its subsidiaries and affiliates in your possession and all property
made available to you in connection with your employment by the Company
including, without limitation, any and all records, manuals, customer lists,
notebooks, computers, computer programs and files, papers, electronically stored
information and documents kept or made by you in connection with your
employment.

9.Non-Disparagement.  You shall refrain from any derogatory or disparaging
comments about the Company and its affiliates and any of their respective
directors, officers and executives, including any such comments relating to your
employment, service as a director or separation from service.  The Company shall
instruct its officers and executives to refrain from making any derogatory or
disparaging comments about you, including any such comments relating to your
employment, service as a director or separation from service. These obligations
shall not apply to or restrict the communication of information by you or the
Company to any state or federal law enforcement agency or testimony or
disclosure compelled by law or regulation or process of law.  A

4

--------------------------------------------------------------------------------

violation, or threatened violation, of this Section 9 may be temporarily
enjoined by a duly authorized court.  The rights afforded under this Section 9
are in addition to any and all rights and remedies otherwise afforded by
applicable law.

10.Release.  

(a)General Release.  In consideration of the Company’s obligations under this
Agreement and for other valuable consideration, you hereby release and forever
discharge the Company, its subsidiaries and affiliates and each of their
officers, employees, directors and agents (collectively, the “Released Parties”)
from any and all claims, actions and causes of action (collectively, “Released
Claims”), including, but not limited to, any claims for wages, bonuses,
employment benefits, or damages, restitution or other relief of any kind
whatsoever, including without limitation claims arising out of any contracts,
express or implied, any covenant of good faith and fair dealing, express or
implied, any theory of unlawful discharge, any theory of discrimination,
harassment or retaliation, any theory of defamation, any theory of fraud or
misrepresentation, any theory of negligence or any other violation of tort law,
arising from any act, omission or occurrence occurring up to and including the
date you sign this Agreement.  The Released Claims also include any claim
arising out of any federal, state or other governmental statute or ordinance,
including, without limitation, any rights or claims under the Fair Labor
Standards Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1866, the Civil Rights Act of 1991, the Older Worker Benefits Protection Act,
the Equal Pay Act, the Americans with Disabilities Act, the Rehabilitation Act
of 1973, the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, and the Employee Retirement Income Security Act of 1974; the
California Fair Employment and Housing Act, Cal. Gov’t Code, § 12900 et seq.;
the California Unruh Civil Rights Act, Cal. Civ. Code § 51; the California
Sexual Orientation Bias law, Cal. Lab. Code § 1102.1; Cal. Lab. Code § 1102.5;
any other provision of the California Labor Code, including without limitation
California Labor Code §§ 203, 218, 226.7, 510, 515, 1194, 2698 et seq.; the
California Business and Professions Code § 17200 et seq.; and any other federal,
state, local or municipal statute, order, or ordinance, each as amended. This
Section 10(a) does not apply to any Released Claims that you may have as of the
date you sign this Agreement arising under the Federal the Age Discrimination in
Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”) or the Older Workers Benefit Protection Act of
1990 (“OWBOP”).  Released Claims arising under ADEA are addressed in Section
10(b) of this Agreement.  This waiver and release shall not preclude you or the
Company from filing a claim in accordance with Section 13, below, for the
exclusive purpose of enforcing their respective rights under this
Agreement.  Notwithstanding any other provision of this Agreement, nothing in
this Agreement shall affect or modify the Company’s or your obligations under
the Consulting Agreement.  

5

--------------------------------------------------------------------------------

The Parties agree that this is a compromise settlement of all claims and
therefore it is not an admission of liability on the part of the Company.  The
Executive agrees and acknowledges that the release contained in this Section 10
applies to all unknown and unanticipated injuries and/or damages (as well as
those now disclosed) arising from any act, omission or occurrence occurring up
to and including the date you sign this Agreement.  Section 1542 of the
California Civil Code provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which is
known by him/her must have materially affected his/her settlement with the
debtor.

By signing this Agreement, you waive the provisions of Section 1542.  Further,
you agree that the benefits provided under this agreement are in lieu of any
benefits (including but not limited to severance) you may have been entitled to
upon separation based upon any oral or written promises made to you, including
those outlined in your Employment Agreement.

(b)Specific Release of ADEA Claims.  In consideration of the payments and
benefits provided to you under this Agreement, you hereby release and forever
discharge the Company, its subsidiaries and affiliates and each of their
officers, employees, directors and agents from any and all Released Claims that
you may have as of the date you sign this Agreement arising under ADEA.  By
signing this Agreement, you hereby acknowledge and confirm the following: (i)
you were advised by the Company in connection with your termination to consult
with an attorney of your choice prior to signing this Agreement and to have such
attorney explain to you the terms of this Agreement, including, without
limitation, the terms relating to your release of claims arising under ADEA;
(ii) you have been given a period of not fewer than 45 days to consider the
terms of this Agreement and to consult with an attorney of your choosing with
respect thereto; (iii) you are providing the release and discharge set forth in
this Section10(b) only in exchange for consideration in addition to anything of
value to which you are already entitled; (iv) you will have seven days following
your execution of this agreement to revoke your signature by notifying, in
writing, ViewRay, Inc. 2 Thermo Fisher Way, Oakwood Village, OH 44146,
Attention: Daniel Moore, Chairman; (v) this agreement will be effective as of
the eighth day following the execution of this Agreement, assuming you have not
delivered a revocation; and (vi) you have received the disclosure required by
the OWBPA and attached hereto as Schedule C, identifying and comparing the job
positions eliminated and retained in conjunction with this Agreement.

(c)Notwithstanding the foregoing, you specifically do not release, and this
Agreement does not affect: (1) any claim(s) to enforce this Agreement; (2) any
claim(s) to indemnification under the Company’s Certificate of Incorporation,
the Directors Indemnification Agreement between you and the Company, or any
other governing document or agreement and/or under applicable

6

--------------------------------------------------------------------------------

law; (3) your rights as a shareholder of the Company; and (4) any claim(s) that
by law cannot be released.

11.Reaffirmation of Release.  As a condition of receiving the compensation
outlined in Section 4, you agree that, on the last day of the Consulting Period,
you will execute the reaffirmation of your release set forth in the Section 10,
as set forth in Schedule B hereto and that such reaffirmation will cover the
period from the Effective Date through the end of the Consulting Period.

12.Restrictive Covenants.  

(a)Reaffirmation of Restrictive Covenants.  You acknowledge that you are, and
will remain, subject to the Confidentiality, Inventions and Non-Interference
Agreement (the “Restrictive Covenant Agreement”), signed in conjunction with
your Employment Agreement.  You agree that the provisions of the Restrictive
Covenant Agreement will continue to apply until the end of the Consulting
Period, plus any additional years provided for in the Restrictive Covenant
Agreement.

(b)Confidentiality.

(i)Confidentiality.  You agree that you will not at any time, except with the
prior written consent of the Company, directly or indirectly, reveal to any
person, entity or other organization (other than the Company or its employees,
officers, directors or agents) or use for your own benefit any Confidential
Information (as defined below).  Notwithstanding anything in this Section 12(b)
to the contrary, in the event that you become legally compelled to disclose any
Confidential Information, you will provide the Company with prompt written
notice so that the Company may seek a protective order or other appropriate
remedy.  In the event that such protective order or other remedy is not
obtained, you will furnish only that portion of such Confidential Information or
take only such action as is legally required by binding order and you will
exercise reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded for any such Confidential Information.

(ii)Confidential Information.  “Confidential Information” means, without
limitation and regardless of whether such information or materials are expressly
identified as confidential or proprietary, (i) any and all non-public,
confidential or proprietary information of the Company or any of its
subsidiaries or affiliates, (ii) any information of the Company or any of its
subsidiaries or affiliates that gives the Company or any of its subsidiaries or
affiliates a competitive business advantage or the opportunity of obtaining such
advantage, (iii) any information of the Company or any of its subsidiaries or
affiliates the disclosure or improper use of which would reasonably be expected
to be detrimental to the interests of the Company or any of its subsidiaries or
affiliates and (iv) any trade secrets of the Company or any of its subsidiaries
or

7

--------------------------------------------------------------------------------

affiliates.  Confidential Information also includes any non-public, confidential
or proprietary information about, or belonging to, any third party that has been
entrusted to the Company or any of its subsidiaries or affiliates.  The term
“Confidential Information” shall not include information that is or becomes
generally available to the public other than as a result of a disclosure by you,
or at your direction.  The term “Confidential Information” also shall not
include the existence and terms of this Agreement.

(iii)Whistleblower Protection.  Notwithstanding anything in this Agreement or
otherwise, it is understood that you have the right under federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission (the “SEC”) and/or its Office of the Whistleblower, as
well as certain other governmental authorities and self-regulatory
organizations, and as such, nothing in this Agreement or otherwise is intended
to prohibit you from disclosing this Agreement to, or from cooperating with or
reporting violations to, the SEC or any other such governmental authority or
self-regulatory organization, and you may do so without notifying the
Company.  The Company may not retaliate against you for any of these activities,
and nothing in this Agreement or otherwise would require you to waive any
monetary award or other payment that you might become entitled to from the SEC
or any other governmental authority.

(c)Restrictions on Solicitation.  During the period beginning on the Effective
Date and ending on the later of (i) the first anniversary of the Effective Date
or (ii) twelve (12) months following the end of the Consulting Period (the
“Restricted Period”), you will not, without the Company’s express written
consent, directly or indirectly, solicit or attempt to solicit any employees,
agents or consultants of the Company or its subsidiaries or affiliates to
terminate their employment or engagement with the Company or any of its
subsidiaries or affiliates and/or to enter into an employment, agency or
consultancy relationship with you or any other person or entity with whom you
are affiliated.

13.Certain Remedies.  

(a)Cessation of Payments and Benefits.  In the event that you (i) file any
charge, claim, demand, action or arbitration with regard to your employment,
compensation or termination of employment under any federal, state or local law,
or an arbitration under any industry regulatory entity, except in either case
for a claim for breach of this Agreement or failure to honor the obligations set
forth herein, or (ii) breach any of the covenants contained in this Agreement,
the Company shall be entitled to cease making any payments or providing any
benefits due hereunder.

(b)Arbitration.  Each of the parties hereto hereby consents to the jurisdiction
of all state and federal courts located in San Mateo County, California, as well
as to the jurisdiction of all courts to which an appeal may be taken from such
courts, for the

8

--------------------------------------------------------------------------------

purpose of any suit, action or other proceeding arising out of, or in connection
with, this agreement or any of the transactions contemplated hereby, including,
without limitation, any proceeding relating to ancillary measures in aid of
arbitration, provisional remedies and interim relief, or any proceeding to
enforce any arbitral decision or award. Each party hereby expressly waives any
and all rights to bring any suit, action or other proceeding in or before any
court or tribunal other than the courts described above and covenants that it
shall not seek in any manner to resolve any dispute arising out of, or in
connection with, this agreement or any of the transactions contemplated hereby
other than as set forth in this Section 13 or as provided in the Restrictive
Covenants Agreement, or to challenge or set aside any decision, award or
judgment obtained in accordance with the provisions hereof.  Each of the parties
hereto hereby expressly waives any and all objections it may have to venue,
including, without limitation, the inconvenience of such forum, in any of such
courts. In addition, each of the parties consents to the service of process by
personal service or any manner in which notices may be delivered hereunder in
accordance with Section 15(j) of this agreement.

(c)Waiver of Jury Trial.  Each of the parties hereto hereby voluntarily and
irrevocably waives trial by jury in any action or other proceeding brought in
connection with this agreement or any of the transactions contemplated hereby.

14.Section 409A.

(a)General.  The intent of the parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and interpretive guidance promulgated thereunder (collectively,
“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.  The Company and
you shall take commercially reasonable efforts to reform or amend any provision
hereof consistent with the foregoing intent of the parties to the extent that
the Company reasonably determines that such provision would or could reasonably
be expected to cause you to incur any additional tax or interest under Section
409A, provided that any such modifications shall not increase the, or result in
any, cost or liability to the Company.  

(b)Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
designated under this Agreement as payable upon your termination of employment
shall (subject to Section 409A(a)(2)(B)(i) of the Code) be payable only upon
your “separation from service” with the Company within the meaning of Section
409A.

9

--------------------------------------------------------------------------------

(c)Expense Reimbursements.  To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to you
shall be paid to you no later than December 31 of the year following the year in
which the expense was incurred; provided that you submit your reimbursement
request promptly following the date the expense is incurred in accordance with
the Company’s expense reimbursement policy, the amount of expenses reimbursed in
one year shall not affect the amount eligible for reimbursement in any
subsequent year, and your right to reimbursement under this Agreement will not
be subject to liquidation or exchange for another benefit.

15.Miscellaneous.

(a)Entire Agreement.  This Agreement and any terms provided for in the
Restrictive Covenant Agreement, the Equity Plan, the Stock Option Grant Notices,
and the Directors Indemnification Agreement between you and the Company set
forth the entire agreement and understanding of the parties hereto with respect
to the matters covered hereby and supersede and replace any express or implied
prior agreement with respect to the terms of your employment and the termination
thereof which you may have had with the Company or any of its subsidiaries or
affiliates.  This Agreement may be amended only by a written document signed by
the parties hereto.

(b)Governing Law.  This Agreement will be governed by, and construed in
accordance with, the laws of the State of California (determined without regard
to the choice of law provisions thereof).  

(c)Withholding Taxes.  Any payments made or benefits provided to you under this
Agreement will be reduced by any applicable withholding taxes.

(d)Voluntary Assent.  You affirm that you have read this Agreement, and
understand all of its terms, including the full and final release of claims set
forth in Section 10.  You further acknowledge that you have voluntarily entered
into this Agreement; that you have not relied upon any representation or
statement, written or oral, not set forth in this Agreement; that the only
consideration for signing this Agreement is as set forth herein; and that this
document gives you the opportunity and encourages you to have this Agreement
reviewed by your attorney and/or tax advisor.

(e)Waiver.  The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants will not be construed as a waiver of the same or
of the right of such party to enforce the same.  Waiver by either party hereto
of any breach or default by the other party of any term or provision of this
Agreement will not operate as a waiver of any other breach or default.

(f)Severability.  In the event that any provision of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and

10

--------------------------------------------------------------------------------

enforceability of the remainder of the Agreement will not in any way be affected
or impaired thereby.  If any provision of this Agreement is held to be
excessively broad as to duration, activity or subject, such provision will be
construed by limiting and reducing it so as to be enforceable to the maximum
extent allowed by applicable law.

(g)Counterparts.  This Agreement may be executed in one or more counterparts,
which together will constitute one and the same agreement.

(h)Successors and Assigns.  Except as otherwise provided herein, this Agreement
will inure to the benefit of and be enforceable by you and the Company and your
and its respective successors and assigns.

(i)Revocation.  This Agreement may be revoked by you within the 7-day period
commencing on the date you sign this Agreement (the “Revocation Period”).  In
the event of any such revocation by you, all obligations of the Company and you
under this Agreement will terminate and be of no further force and effect as of
the date of such revocation.  No such revocation by you will be effective unless
it is in writing and signed by you and received by the Company prior to the
expiration of the Revocation Period.

(j)Notices.  Any notices required or made pursuant to this Agreement will be in
writing and will be deemed to have been given when delivered or mailed by United
States certified mail, return receipt requested, postage prepaid, as follows:

Chris A. Raanes:

at the address reflected in the Company’s records as of the Effective Date, as
updated from time to time

if to the Company:

ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, OH 44146
Attention: Daniel Moore, Chairman

 

or to such other address as either party may furnish to the other in writing in
accordance with this Section 15(j).  Notices of change of address will be
effective only upon receipt.

 

[The Following Page is the Signature Page]

 

 

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

VIEWRAY, INC.

By:

/s/ Daniel Moore

Name:Daniel Moore

Title:Chairman of the Board, ViewRay Inc.

 

Accepted and Agreed:

/s/ Chris A. Raanes

Chris A. Raanes

 

[Signature Page for Chris A. Raanes Separation and Consulting Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Stock Option Agreements (Exercisable Options)

No. of Shares of Common Stock

Grant Date

984,861

February 7, 2013

538,846

April 11, 2014

331,615

July 23, 2015

177,089

February 18, 2017

20,598

February 2, 2018

Stock Option Agreements (Unexercisable Options)

No. of Shares of Common Stock

Grant Date

123,162

July 23, 2015

322,911

February 18, 2017

410,000

May 15, 2018

20,598

February 2, 2018

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

 

REAFFIRMATION PAGE

 

This page represents your reaffirmation of the commitments set forth in the
Agreement from the date you signed the Agreement through the date that you sign
this reaffirmation, and you hereby agree that the release of claims pursuant to
Section 10 of the Agreement will be extended to cover any act, omission or
occurrence occurring up to and including the date you sign this
reaffirmation.   You will have seven (7) days following your execution of this
reaffirmation to revoke your signature by notifying, in writing, Daniel Moore,
Chairman, of this fact within such seven (7) day period.

I ratify and reaffirm the commitments set forth in the Agreement:

 

 

_____________________________________________________

Chris A. RaanesDate

 

 

--------------------------------------------------------------------------------

 

SCHEDULE C

 

Older Workers Benefit Protection Act Disclosure

 

The following information is provided in accordance with the Older Workers
Benefit Protection Act (“OWBPA”) and the Age Discrimination in Employment Act
(“ADEA”).  

 

Unit Covered by the Program:

The decisional unit includes members of senior management for ViewRay, Inc. (the
“Decisional Unit”).

 

Eligibility Factors for the Program:

All persons who are being separated are selected for the program and eligible
for severance benefits, provided they execute a separation agreement and general
release (the “Agreement”) in the form provided to them by the Company.  The
persons who are being separated were selected based on reasons related to
business needs, attempts to increase efficiencies, and other business concerns.

 

Time Limits Applicable to the Program:

The layoff is being announced and implemented on July 22, 2018.  All persons who
are being offered consideration under the Agreement must sign and return the
Agreement within the applicable consideration period in order to receive
severance benefits.        

 

Persons Selected For Separation:

The following is a listing of the job titles and ages of persons who were and
were not selected for separation and the offer of severance benefits in exchange
for signing the Agreement:

 

Individuals Selected for Separation:

Title

Age

Chief Executive Officer

53

Chief Operating Officer

53

 

Individuals Not Selected for Separation:

Title

Age

Chief Scientific Officer

47

Chief Financial Officer

56

Chief Medical Officer

54

Vice President and Chief Counsel

59

Senior Vice President of Marketing

50

 

 